Judgment affirmed. Grounds stated in journal entry.
It appearing that the ground of reversal by the circuit court of the judgment of the court of common pleas is not specifically stated in the journal entry, the same being a general finding of error in the record, and it - further appearing that one of the grounds of the petition in error in the circuit court was that the court of common pleas erred in overruling the motion of plaintiff in error for a new trial, and it further appearing that one of the grounds for new trial urged by the plaintiff in the court of common pleas was *499that the verdict is against the weight and contrary to the evidence, the said judgment of the circuit court in so reversing the judgment of the common pleas is affirmed for the reason only that the ground above stated is necessarily included in said judgment of reversal of the circuit court.
Shauck, Johnson and Donahue, JJ., concur.